—Order, Supreme Court, New York County (Sheila Abdus-Salaam, J.), entered February 20, 1997, which granted plaintiff DLR Staffing Associates, Inc.’s motion for partial summary judgment upon a promissory note executed by defendant but stayed execution of *220the judgment pending resolution of defendant’s counterclaims, unanimously affirmed, without costs.
The IAS Court properly exercised its discretion in staying execution of the judgment on the note. Since the sum defendant seeks to recover from plaintiffs in his counterclaims is greater than the amount due under the note and there was evidence before the court that one of the plaintiffs may be insolvent and that the employment relationship upon which defendant’s counterclaims are premised may have been between defendant and only one of the two plaintiff entities, staying execution of the judgment was a reasonable means of preventing financial prejudice to defendant in the event he prevails upon his counterclaims (see, Levy v Renck, 137 AD2d 464). Concur — Sullivan, J. P., Rosenberger, Nardelli, Rubin and Andrias, JJ.